Citation Nr: 1647305	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  12-34 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for radiculopathy of the right lower extremity associated with degenerative arthritis of the lumbar spine, currently rated as 10 percent disabling from October 15, 2009 to November 26, 2012, and as 20 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1972 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which assigned a 10 percent disability rating for radiculopathy of the right lower extremity, effective October 15, 2009. Additionally, a July 2014 rating decision awarded the Veteran a 20 percent disability rating, effective November 27, 2012, such that the Veteran is currently in receipt of staged ratings. See Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the Veteran properly withdrew his request for a hearing in November 2014. See 38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to an increased disability rating for radiculopathy of the right lower extremity, for which staged ratings have been assigned. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of this claim. 

A remand is warranted in this case for two reasons. First, VA's duty to assist includes conducting a thorough and comprehensive medical examination. Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991). This includes providing a new medical examination when a veteran asserts or provides evidence that his disability has worsened and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). Here, the Veteran most recently underwent relevant VA examination in November 2012. However, subsequent statements made by the Veteran and his representative, including in an October 2014 VA Form 646, asserts that the Veteran's disability has progressively worsened since this examination. As such, the Board finds that a new VA examination is warranted at this time, such that the current severity of the Veteran's disability may be properly evaluated. 38 C.F.R. § 3.159(c)(4)(i) (2015); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Further, VA's duty to assist includes obtaining relevant VA treatment records. 38 C.F.R. 3.159(c)(2) (2015). The claims file currently contains the Veteran's VA treatment records from November 2009 to June 2014. As subsequent records may be relevant to the Veteran's claim, all reasonable efforts must be made to obtain them at this time.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran from July 2014 to the present. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Thereafter, provide the Veteran with a new VA peripheral nerves examination to determine the nature and severity of his service-connected radiculopathy of the right lower extremity. The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. Any medically indicated special tests should be accomplished. All manifestations related to the Veteran's disability must be addressed in accordance with VA rating criteria, including whether the Veteran's right extremity paralysis is mild, moderate, moderately severe, severe with marked muscular atrophy, or complete. 

A complete rationale must be provided for all opinions.

If the Veteran does not report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above. 

3. Readjudicate the claim on appeal. If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015). 

